DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haruyama US 2012/0182486.
Regarding claim 1, Haruyama teaches a projection liquid crystal display device comprising: a first optical system that splits (fig. 1 25, 26) a light beam outputted from a light source into a red light beam (LR), a green light beam (LG), and a blue light beam (LB); a red liquid crystal panel (3R) that modulates the red light beam; a green liquid crystal panel (3G) that modulates the green light beam; a blue liquid crystal panel (3B) that modulates the blue light beam; a second optical system that combines(4) the modulated red light beam, the modulated green light beam, and the modulated blue light beam into one optical path; and a projection lens system (5) that projects a light beam outputted from the second optical system on a projection surface, wherein a driving voltage of the red liquid crystal panel, a driving voltage of the green liquid crystal panel, and a driving voltage of the blue liquid crystal panel are identical to each other ([0067]), and a configuration of a liquid crystal layer of the red liquid crystal panel is different from a configuration of a liquid crystal layer of the green liquid crystal panel and a configuration of a liquid crystal layer of the blue liquid crystal panel (each panel for each color is located at a different position therefore the configuration is different).
Regarding claim 7, Haruyama teaches a configuration of the red liquid crystal panel other than the liquid crystal layer is identical to a configuration of the green liquid crystal panel other than the liquid crystal layer and a configuration of the blue liquid crystal panel other than the liquid crystal layer.  Each liquid crystal panel is the same shape (see fig. 1).
Regarding claim 9, Haruyama teaches the projection liquid crystal display device according to claim 1, wherein a driving mode of the red liquid crystal panel, a driving mode of the green liquid crystal panel, and a driving mode of the blue liquid crystal panel are each a vertical alignment type [0054]                       .
Regarding claim 10, Haruyama teaches the red liquid crystal panel, the green liquid crystal panel, and the blue liquid crystal panel each modulate a transmitted light beam (see fig. 1).
Regarding claim 11, Haruyama teaches the red liquid crystal panel, the green liquid crystal panel, and the blue liquid crystal panel are each in a dark display state when no voltage is applied (see fig 3 and 5).
Regarding claim 12, Haruyama teaches an electronic apparatus comprising: a first optical system (fig. 1 25/26) that splits a light beam outputted from a light source into a red light beam (LR), a green light beam (LG), and a blue light beam (LB); a red liquid crystal panel (3R) that modulates the red light beam; a green liquid crystal panel (3G) that modulates the green light beam; a blue liquid crystal panel (3B) that modulates the blue light beam; a second optical system (4) that combines the modulated red light beam, the modulated green light beam, and the modulated blue light beam into one optical path; and a projection lens system (5) that projects a light beam outputted from the second optical system on a projection surface, wherein a driving voltage of the red liquid crystal panel, a driving voltage of the green liquid crystal panel, and a driving voltage of the blue liquid crystal panel are identical to each other [0067], and a configuration of a liquid crystal layer of the red liquid crystal panel is different from a configuration of a liquid crystal layer of the green liquid crystal panel and a configuration of a liquid crystal layer of the blue liquid crystal panel (each panel is located at a different position therefore can be considered to be configured differently).


Claim 2-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haruyama US 2012/0182486 in view of JP 2742788 (‘788).
Regarding claim 2, Haruyama teaches all the limitations of claim 2 except a refractive index anisotropy of a liquid crystal material included in the liquid crystal layer of the red liquid crystal panel is higher than a refractive index anisotropy of a liquid crystal material included in the liquid crystal layer of the green liquid crystal panel and a refractive index anisotropy of a liquid crystal material included in the liquid crystal layer of the blue liquid crystal panel.  788’ teaches a refractive index anisotropy of a liquid crystal material included in the liquid crystal layer of the red liquid crystal panel is higher than a refractive index anisotropy of a liquid crystal material included in the liquid crystal layer of the green liquid crystal panel and a refractive index anisotropy of a liquid crystal material included in the liquid crystal layer of the blue liquid crystal panel (see page 5 of translation which recites “The Δn value of the
light valve for red light is 0.165, the Δn value is 0.15 for the green light valve,
As for the blue light valve, a TN liquid crystal having a Δn value of 0.12 was held. Using the three TN liquid crystal light valves described above, a projection display device as shown in FIG. 2 was obtained. The red, green, and blue lights separated by the dichroic mirrors 202, 203, and 204 are made incident on the TN liquid crystal light valve to form an image and synthesized and projected…  Therefore, it was possible to decorate excellent image quality as described above… Therefore, it is possible to provide a
projection display device having a high contrast ratio and excellent in gradation display and color
reproducibility).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Haryuma in view of 788’ to provide high contrast and color reproducibility.
	Regarding claim 3, 788 teaches a cell gap of the red liquid crystal panel, a cell gap of the green liquid crystal panel, and a cell gap of the blue liquid crystal panel are identical to each other (See page 5 of translation which recites “This is a TN liquid crystal light valve having a cell layer 6 μ having a twist angle of 0 °.”).
Regarding claim 6, 788 teaches a configuration of the green liquid crystal panel is identical to a configuration of the liquid crystal layer of the blue liquid crystal panel (See page 5 at least cell gap for green and blue is the same).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haruyama in view of Sonehara JP-H07152026.
Regarding claim 4, Haruyama teaches all the limitations of claim 4 except a cell gap of the liquid crystal layer of the red liquid crystal panel is larger than a cell gap of the liquid crystal layer of the green liquid crystal panel and a cell gap of the liquid crystal layer of the blue liquid crystal panel.  Sonehara teaches  a cell gap of the liquid crystal layer of the red liquid crystal panel is larger than a cell gap of the liquid crystal layer of the green liquid crystal panel and a cell gap of the liquid crystal layer of the blue liquid crystal panel (see [0010]) enabling high contrast and light utilization (see [0005]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Haruyama in view Sonehara to enable high contrast and light utilization.
Regarding claim 5, Sonehara teaches a refractive index anisotropy of a liquid crystal material included in the liquid crystal layer of the red liquid crystal panel, a refractive index anisotropy of a liquid crystal material included in the liquid crystal layer of the green liquid crystal panel, and a refractive index anisotropy of a liquid crystal material included in the liquid crystal layer of the blue liquid crystal panel are identical to each other [0010].

Claims 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Haruyama in view of Wu US 2019/0369476.
Regarding claim 8, Haruyama teaches all the limitations of claim 8 except a highest value of a light transmittance of the green liquid crystal panel is lower than a highest value of a light transmittance of the red liquid crystal panel and a highest value of a light transmittance of the blue liquid crystal panel. Wu teaches reducing the relative intensity in of green light [0056] since human eye is more sensitive to green light [0056].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Haruyama to adjust a highest value of a light transmittance of the green liquid crystal panel is lower than a highest value of a light transmittance of the red liquid crystal panel and a highest value of a light transmittance of the blue liquid crystal panel to adjust the panel for human perception.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871